Citation Nr: 1201859	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of fracture of the 2nd metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Any right hand problems in service were acute and resolved.  Residuals of a fracture of the 2nd metacarpal of the right hand are not shown.  


CONCLUSION OF LAW

Residuals of fracture of the 2nd metacarpal of the right hand was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in January 2010.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service records have been obtained.  We also note that the Veteran has been afforded an appropriate and adequate VA examination.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA AND ANALYSIS

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for fracture base on 2nd metacarpal right hand without residuals.  After review of the record, the Board finds against the claim.  

Service treatment records reveal the Veteran smashed his right hand while loading a tank in June 1984.  An assessment was given of rule out bruised right hand and rule out fracture.  An assessment was also given of fracture 2nd metacarpal.  He was advised not to use his right hand for three days.  The Veteran had a cast placed on his right hand.  X rays of the right hand in late June 1984 showed healing fracture of the base of the 2nd  metacarpal.  The fracture fragments were in excellent alignment and position.  There was no evidence of any calcified callus formation at the fracture site.  In July 1984, the Veteran was seen for a follow up.  Healing fracture was shown.  In April 1986, the Veteran complained of an injury to the 5th finger of the right hand.  An assessment was given of sprain, rule out ligament damage.  
He had normal findings for the upper extremities at separation in April 1986.  At that time, he reported a history of right wrist fracture two years and right 5th distal interphalangeal joint (DIPJ).  

The Veteran was afforded a VA compensation and pension examination in February 2010.  During this examination, it was noted that the Veteran smashed his right hand loading a tank in 1984.  The Veteran's hand was casted and healed without complications, and he was able to continue with his duties without problems.  He reported problems with weakness of the right hand grip, dropping things and difficulty bending his little finger in the last couple of years.  He reported pain with repetitive motion and numbness in area of the 4th and 5th metacarpal at times.  He denied any injuries since service.  Fracture of base of 2nd metacarpal, healed without any residuals was diagnosed.  Current symptoms suggested ulnar neuropathy versus cervical radiculopathy with weakness and numbness in the ulnar distribution.  The VA examiner opined that the current symptoms were not related to the injury in service.  He stated that there were no abnormal findings relating to the area of the fracture and that the injury was 26 years ago and seemed to heal without residual.  He did not find a connection between the current symptoms and the injury in service.  
 
Via various statements the Veteran has stated that he broke his right hand loading tanks in service.  He reported trouble with holding onto things with his right hand and that the older he gets the less he is able to use his right hand.  Per the Veteran, he was not examined when he separated from service.  He also expressed that although examination of his right hand revealed good bone alignment, he was not checked for nerve damage.  

After review of the evidence, the Board finds against the claim.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report pain and numbness but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, the Board finds that the Veteran's assertions that his disability is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the Veteran attributes his right hand disability to service, the Board finds that his assertions are not credible.  We note that although the Veteran injured his right hand in service, there are no documented residuals.  In fact, weeks after his initial injury it was found that his fracture had healed, and x rays revealed excellent alignment and position.  We also note that the separation evaluation revealed normal clinical findings for the upper extremities and neurologic system.  

Post-service evidence is devoid of a showing of complaints or treatment related to the right hand following active service until years thereafter.  In fact, right hand problems are not reported again in the record until the November 2009 claim for compensation.  The Board emphasizes the multi-year gap between discharge from active duty service (1986) and the right hand problems shown more than a decade after service (2009).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition is one factor that can be considered).  The gap in time is consistent with the normal findings at separation.  The Board is not presented with silence alone.  

To the extent that the Veteran attributes his current disability to service, the Board finds that the more probative evidence is against the claim.  In addition to the gap in time and normal findings at separation, we note that the VA examiner opined that the current symptoms were not related to the injury in service.  Per the VA examiner, there were no abnormal findings relating to the area of the fracture, the injury was 26 years ago and seemed to heal without residual.  The opinion of the VA examiner is supported by adequate reason and rational and is consistent with the historical record.  Therefore, we have afforded greater probative value to the opinion of the VA examiner than the Veteran's assertions of an in service onset, continuity and causation. 

The Board finds that the Veteran's assertions that his disability is related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this regard, examination of the upper extremities and neurologic system were normal at separation, post service manifestations are not shown until decades after service, and the VA examiner did not find a connection between the current symptoms and the injury in service.  

Although the Veteran has stated that he did not have a separation examination, we note that a separation examination is of record which is signed by the Veteran.  We also note that the Veteran has indicated that he was never checked for nerve damage during service.  However, we note that upon separation from service the Veteran was given a comprehensive examination which included evaluation of the neurologic system.  As noted, the findings at separation were normal for the neurologic and upper extremities.  We find that the presumption of regularity has not been rebutted.  The presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  Here, the presumption of regularity indicates that the official discharged his duty and conducted an examination.

Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Lastly, the record establishes that there were other right upper extremity traumas during service, to include an injury to the fifth finger while playing basketball.  However, the VA examiner attributed the post-service complaints to an ulnar or cervical radiculopathy rather than a hand injury, regardless of the location.  


ORDER

Service connection for residuals of a fracture of the 2nd metacarpal of the right hand is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


